DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recited a mental process tied to determining an allocation status, determining amount of resources to allocate.
The limitations of determining the allocation status of logical resources, determining an amount of logical resources to allocate to meet the dedicated processing resources, are ones that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on a computer and pre and post solution activity information.  That is other than the receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application, determining an allocation status of logical resources, in the context of this claim encompasses a user being able to mentally determine if a logical resource is allocated or not.  Similarly, the limitation of determining the amount of logical resources to allocate is one that under its broadest reasonable interpretations covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on a computer and pre and post solution activity information.  That is other than the receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application, determining the amount of resources to allocate, in the context of this claim encompasses a user being able to mentally determine which resources are available for allocation and how many need to be allocated to fulfill the received resource request. 
The judicial exception is not integrated into a practical application.  In particular the claim recites additional elements in the receiving a resource allocation request which is viewed as insignificant pre-solution activity information.  This can be viewed as the simple act of receiving already generated resource request information.  Similarly, the claim recites acquiring a mapping between the physical and logical resources which is viewed as insignificant pre-solution activity information.  This can be viewed as the simple act of receiving/acquiring the already determined mapping information.  Similarly, the claim recites indicating the amount of logical resources to the application which can be viewed as insignificant post solution activity information.  This can be viewed as the providing of generated information to another source.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application amounts to no more than insignificant pre and post solution activity information.  Mere instructions to apply pre and post solution activity information cannot provide an inventive concept.  The claim I not patent eligible.
Claims 2-10 are also rejected under similar rational wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application.

Claims 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recited a mental process tied to determining an allocation status, determining amount of resources to allocate.
The limitations of determining the allocation status of logical resources, determining an amount of logical resources to allocate to meet the dedicated processing resources, are ones that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on a computer and pre and post solution activity information.  That is other than the receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application, determining an allocation status of logical resources, in the context of this claim encompasses a user being able to mentally determine if a logical resource is allocated or not.  Similarly, the limitation of determining the amount of logical resources to allocate is one that under its broadest reasonable interpretations covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on a computer and pre and post solution activity information.  That is other than the receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application, determining the amount of resources to allocate, in the context of this claim encompasses a user being able to mentally determine which resources are available for allocation and how many need to be allocated to fulfill the received resource request. 
The judicial exception is not integrated into a practical application.  In particular the claim recites additional elements in the generic computer elements of the processing unit and memory coupled to the processing unit and in the receiving a resource allocation request which is viewed as insignificant pre-solution activity information.  This can be viewed as the simple act of receiving already generated resource request information.  Similarly, the claim recites acquiring a mapping between the physical and logical resources which is viewed as insignificant pre-solution activity information.  This can be viewed as the simple act of receiving/acquiring the already determined mapping information.  Similarly, the claim recites indicating the amount of logical resources to the application which can be viewed as insignificant post solution activity information.  This can be viewed as the providing of generated information to another source.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generic computer elements of a processing unit and memory coupled to the processing unit and the receiving a resource allocation request and acquiring a mapping between the physical and logical resources and indicating the amount of logical resources to the application amounts to no more than insignificant pre and post solution activity information.  Mere instructions to apply pre and post solution activity information cannot provide an inventive concept.  The claim I not patent eligible.
Claims 12-19 are also rejected under similar rational wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is direct to a computer program product where it is unclear in the medium is part of the product thus viewed as only incorporating software only as well as the specification being silent on what non-transient medium means thus viewed as broadest reasonable interpretation as covering both transitory and non-transitory embodiments.  Where a claim drawn in such a way that it covers both transitory and non-transitory embodiments are rejected under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Pub. No. US 2016/0232640 A1), in view of Liu (Pub. No. US 2018/0152381 A1) and further in view of Wang et al. (Patent No. US 9,229,850 B1).
As to claims 1 and 20, Zhao discloses a method for managing dedicated processing resources, comprising: in response to receiving, from an application operating on a client, a resource allocation  request indicating an amount of dedicated processing resources required by the application (Zhao Abstract lines 1-10, and [0008] lines 1-11; which shows being able to receive a resource allocation request from an application operating on a device/client, where it is seen that the resources are required resources for the application), 
determining, based at least on the mapping and the allocation statuses, a first amount of logical dedicated processing resources to be allocated to the application from the group of logical dedicated processing resources, the first amount of logical dedicated processing resources meeting the amount of dedicated processing resources (Zhao [0053] lines 6-13; which shows the allocation of resources according to the resource request, thus viewed as allocation of resources to meet the requested amount, where the allocation of resources to meet the request is based on resource availability, viewed as the allocation status of resources, and allocated as well in accordance with the mapping logic, where it is seen specifically disclosed below the mapping between the physical and logical/virtual resources as well as the allocation status of the logical/virtual resources thus viewed that would be able to allocate the amount of logical/virtual resources that are mapped/associated with the hardware/physical resources based on availability and meeting the resource request thus viewed as meeting the amount of dedicated processing resources
indicating the first amount of logical dedicated processing resources to the application, to allow the application to utilize physical dedicated processing resources provided by at least one of the group of servers, the physical dedicated processing resources corresponding to the first amount of logical dedicated processing resources(Zhao [0008] lines 1-11, [0053] lines 6-13 and [0055] lines 1-6; which shows the allocating of the determined amount of resources to the application, thus viewed as an indicating the amount of resources to the application where it is seen specifically disclosed below the mapping between the virtual/logical resources and the physical resources show the corresponding relationship between them and virtual/logical resources and thus together can be seen as being able to allow the application to utilize the physical resources to fulfil the request but have the mapped/associated amount of logical resources).

Zhao does not specifically disclose acquiring a mapping between a group of physical dedicated processing resources and a group of logical dedicated processing resources, the group of physical dedicated processing resources being divided into the group of logical dedicated processing resources.

However, Liu discloses acquiring a mapping between a group of physical dedicated processing resources and a group of logical dedicated processing resources, the group of physical dedicated processing resources being divided into the group of logical dedicated processing resources (Liu [0056] lines 1-25; which show the mapping between physical resources and logical/virtual resources, where the physical resources are divided into multiple virtual/logical resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing the mapping between physical and virtual resources into the assigning of resources of Zhao for the purpose of increasing usability by providing out of physical resources multiple virtual resources that are used to independently run request, as taught by Liu [0007] lines 1-4

Zhao as modified by Liu does not specifically discloses the physical dedicated processing resources provided by a group of server; determining allocation statuses of the group of logical dedicated processing resources.

However, Wang discloses the physical dedicated processing resources provided by a group of server (Wang Col. 6 lines 52-56 and Col. 12 lines 35-39; which shows the server providing the resource environment used to shore its resources including physical resources)
determining allocation statuses of the group of logical dedicated processing resources (Wang Col. 12 lines 35-39; which shows the database containing information related to the allocation of each of the resources including the logical/virtual resources thus viewed that this allocation status information is determined).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang showing the allocation status of resources, into the resource allocation system of Zhao as modified by Liu for the purpose of increasing usability by being able to provide information about resources when requested, as taught by Wang Col. 12 lines 35-39

As to claim 2 Zhao discloses wherein the allocation statuses indicate a second amount of logical dedicated processing resources available for allocation in the group of logical dedicated processing resources, and determining the first amount of logical dedicated processing resources comprises :determining, from the second amount of logical dedicated processing resources, the first amount of logical dedicated processing resources meeting the amount of dedicated processing resources (Zhao [0053] lines 4-15; which shows the allocations of resources based on the request for resources a first resource amount, where the resources are determined from the available amount of resources with a the second amount of resources available from which the first amount of resources to fulfil the request is determined, where it is seen specifically disclosed above the specifics of the mapping the physical resources to the logical/virtual resources thus would be able to determine the amounts of logical resources).

As to claim 3, Zhao does not specifically disclose, however, Liu discloses wherein determining the first amount of logical dedicated processing resources comprises: determining the first amount of logical dedicated processing resources, such that the first amount of logical dedicated processing resources include a plurality of logical dedicated processing resources mapped to a same physical dedicated processing resource in the group of physical dedicated processing resources (Liu [0044] lines 1-5 and [0056] lines 1-12; which shows the mapping between physical and logical/virtual resources where there can be a plurality of logical/virtual resources mapped to the same physical resources, where it is seen specifically disclosed above the determining the amount of resources assigned).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing the mapping between physical and virtual resources into the assigning of resources of Zhao for the purpose of increasing usability by providing out of physical resources multiple virtual resources that are used to independently run request, as taught by Liu [0007] lines 1-4

As to claim 4, Zhao does not specifically disclose, however, Liu discloses wherein determining the first amount of logical dedicated processing resources comprises: determining the first amount of logical dedicated processing resources, such that the first amount of logical dedicated processing resources include a plurality of logical dedicated processing resources provided by a same server in the group of servers (Liu [0044] lines 1-5 and [0056] lines 1-12; which shows the mapping between physical and logical/virtual resources where there can be a plurality of logical/virtual resources mapped to the same physical resources, where it is seen specifically disclosed above the determining the amount of resources assigned and the specifics of server resources).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing the mapping between physical and virtual resources into the assigning of resources of Zhao for the purpose of increasing usability by providing out of physical resources multiple virtual resources that are used to independently run request, as taught by Liu [0007] lines 1-4

As to claim 8, Zhao as modified by Liu does not specifically disclose, however, Wang discloses in response to the first amount of logical dedicated processing resources being indicated to the application, updating respective allocation statuses of the first amount of logical dedicated processing resources (Wang Col. 12 lines 35-39 and Col. 15 lines 42-48; which shows that the recording/storing the allocation status of the resources viewed as including the specifically disclosed above the first logical/virtual amount of resources assigned).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang showing the allocation status of resources, into the resource allocation system of Zhao as modified by Liu for the purpose of increasing usability by being able to provide information about resources when requested, as taught by Wang Col. 12 lines 35-39

As to claim 9, Zhao as modified by Liu does not specifically disclose, however, Wang disclose wherein the method is executed at a controller coupled to the client and the group of servers (Wang Col. 4 lines 13-23; which is able to show that hardware controllers are part of this system connected to the servers and host systems).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang showing the allocation status of resources, into the resource allocation system of Zhao as modified by Liu for the purpose of increasing usability by being able to provide information about resources when requested, as taught by Wang Col. 12 lines 35-39

As to claim 10, Zhao discloses wherein one of the group of physical dedicated processing resources comprises at least one of a computing resource and a storage resource in a Graphics Processing Unit (GPU) (Zhao [0009] lines 1-4, [0019] lines 1-6 and [0020] lines 1-3; which shows physical hardware resources associated with a GPU, that can include processing unit resources/computing resources and memory/storage resources).

As to claim 11, Zhao discloses a device for managing dedicated processing resources, comprising: at least one processing unit (Zhao [0020] lines 1-3);
at least one memory coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform actions comprising (Zhao [0020] lines 1-3 and claim 17):

The remaining limitations of claim 11 are comparable to claim 1 above and rejected under the same reasoning.

As to claim 12, it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 13, it is comparable to claim 3 above and rejected under the same reasoning.


As to claim 14, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 18, it is comparable to claim 8 above and rejected under the same reasoning.

As to claim 19, it is comparable to claim 10 above and rejected under the same reasoning.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Liu and Wang as applied to claim 1, 11 above, and further in view of Matsumoto et al. (Pub. No. US 2012/0174114 A1).


As to claim 5 and 15, Zhao as modified by Liu and Wang does not specifically discloses wherein determining the first amount of logical dedicated processing resources comprises: determining the first amount of logical dedicated processing resources, such that the first amount of logical dedicated processing resources is uniformly mapped to the group of physical dedicated processing resources.

However, Matsumoto discloses wherein determining the first amount of logical dedicated processing resources comprises: determining the first amount of logical dedicated processing resources, such that the first amount of logical dedicated processing resources is uniformly mapped to the group of physical dedicated processing resources (Matsumoto [0059] lines 4-11; which shows the ability to have uniform mapping between logical resources and physical resources).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Matsumoto showing the uniformly mapping logical resources, into the resource mapping of Zhao as modified by Liu and Wang for the purpose of increasing usability by allowing for efficient use of resources, as taught by Matsumoto [0059] lines 1-11.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Liu and Wang as applied to claim 1, 11 above, and further in view of Tsai et al. (Pub. No. US 2008/0232400 A1).

As to claims 6 and 16, Zhao as modified by Liu and Wang does not specifically disclose wherein determining the first amount of logical dedicated processing resources comprises: determining an estimate about execution efficiencies of the application over different physical dedicated processing resources; and determining, based on the estimate, the first amount of logical dedicated processing resources to be allocated to the application.


However, Tsai discloses wherein determining the first amount of logical dedicated processing resources comprises: determining an estimate about execution efficiencies of the application over different physical dedicated processing resources (Tsai [0008] lines 1-3, [0009] lines 1-4 and claim 33; which shows being able to estimate the amount of resources required to process a packet/application, viewed as a type of efficiency); and 
determining, based on the estimate, the first amount of logical dedicated processing resources to be allocated to the application (Tsai [0008] lines 1-3, [0009] lines 1-4 and claim 33; which shows based on the determination of an estimate amount of resources being assigned/allocated to process the application/packet where the specifics of the relationship between the logical and physical resources can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tsai showing estimation of resources to assign, into the assigning of resources of Zhao as modified by Liu and Wang for the purpose of increasing usability by helping to make sure that resources are assigned as efficient as possible, as taught by Tsai [0072] lines 12-16.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Liu and Wang as applied to claims 1 and 11 above, and further in view of Matthews (Pub. No. US 2013/0003559 A1).

As to claim 7and 17, Zhao discloses wherein indicating the first amount of logical dedicated processing resources to the application comprises: indicating the first amount of logical dedicated processing resources by indicating the single logical dedicated processing resource to the application (Zhao [0008] lines 1-11, [0053] lines 6-13 and [0055] lines 1-6; which shows the allocating of the determined amount of resources to the application, thus viewed as an indicating the amount of resources to the application where the mapping between the virtual/logical resources and the physical resources show the corresponding relationship between them and thus allowing the application to utilize the physical resources, where the specifics of a single logical/virtual resource can be seen disclosed specifically below).


Zhao does not specifically disclose determining whether the first amount of logical dedicated processing resources include a plurality of logical dedicated processing resources mapped to a same physical dedicated processing resource.

However Liu discloses determining whether the first amount of logical dedicated processing resources include a plurality of logical dedicated processing resources mapped to a same physical dedicated processing resource (Liu [0044] lines 1-5 and [0056] lines 1-12; which shows the mapping between physical and logical/virtual resources where there can be a plurality of logical/virtual resources mapped to the same physical resources, where it is seen specifically disclosed above the determining the amount of resources assigned).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing the mapping between physical and virtual resources into the assigning of resources of Zhao for the purpose of increasing usability by providing out of physical resources multiple virtual resources that are used to independently run request, as taught by Liu [0007] lines 1-4

Zhao as modified by Liu and Wang does not specifically disclose in response to determining that the first amount of logical dedicated processing resources include a plurality of logical dedicated processing resources mapped to a same physical dedicated processing resource, aggregating the plurality of logical dedicated processing resources into a single logical dedicated processing resource.

However, Matthews discloses in response to determining that the first amount of logical dedicated processing resources include a plurality of logical dedicated processing resources mapped to a same physical dedicated processing resource, aggregating the plurality of logical dedicated processing resources into a single logical dedicated processing resource (Matthews [0007] lines 1-3 and [0026] lines 9-11; which shows the ability to aggregate logical resources together into a single/combined logical resource where it is seen specifically disclosed above that the plurality of logical resources can be mapped to the same physical resource).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Matthews showing the aggregations of resources into a single resource, into the resource assignment and allocation of Zhao as modified by Liu and Wang, for the purpose of increasing usability by managing an aggregated resource instead of individual resources, as taught by Matthews [0014] lines 1-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193